PER CURIAM.
This is an appeal in a case instituted under the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 201 et seq. The plaintiff was a cement finisher, working on the construction of buildings. His work consisted principally in leveling or pointing up concrete construction after the wooden frames had been removed therefrom. In some instances he assisted in pouring the concrete into wooden frames. It is contended that his work was “in commerce” within the meaning of. the act because the cement was brought from without the state and because he was sent into another state, in one instance, to work on the construction of a building. There-is nothing in either of these contentions. Plaintiff’s employment was in local construction work and he had no connection with the materials used by him until they had ceased to move in interstate commerce. For reasons adequately stated in the opinion below, he was not within the coverage of the act; and the judgment for the defendant must he affirmed.
Affirmed.